DISSENTING OPINION.
GANTT, J.
As stated by my learned brother WoodsoN the judgment in this case was affirmed by Division No. Two of this court, but upon the motion of defendant for a rehearing it was transferred to. the Court in Banc. The cause has been reheard and the conclusion has been reached, as it was in Division, that the circuit court properly overruled the demurrer to the evidence, and that the defendant having pleaded over could not avail itself of its motions to strike out. Our brethren have also ruled that the decision in Division was correct in holding that the plaintiff’s intestate was not guilty of contributory negligence *315which as a matter of law would bar her recovery, and that the deceased, Mr. Nimmo, was not a fellow-servant with the train crew whose negligence caused his death, and hence the Strottman case has no hearing on the questions presented in this record. In a word, the only error upon which a reversal of the judgment herein is predicated is that the petition states two causes of action in one count, and that the court submitted both causes of action to the jury in one instruction and required them to assess the damages at $5000' if they found the issues for the plaintiff. In the preparation of the opinion in Division, I was met with this contention of counsel for the defendant, but reached the conclusion that while the attorney for plaintiff had mingled in one count matters showing negligence in failing to use ordinary care to furnish-plaintiff’s husband a reasonably safe place to work, with a statement of facts showing neglig’ence on the part of defendant’s trainmen in backing their train down upon and over plaintiff’s husband, yet a fair, and even critical, view of this instruction would demonstrate that the jury were finally only directed to find for the plaintiff if they found defendant’s servants had carelessly and negligently backed the train of construction cars against the car into which Nimmo was loading the lumber, and thus made a case under section 2864 alone. While it is bad pleading to join two distinct causes of action in one count, it has been the uniform ruling of this court that the remedy in such cases is by motion. [Mooney v. Kennett, 19 Mo. 551; Childs v. Railroad, 117 Mo. l. c. 437; Christal v. Craig, 80 Mo. 367.]
But while the misjoinder in the petition was waived, we conceded it would be error to submit two causes in one instruction, especially where the measure of damages is different, but this court in Robertson v. Railroad, 152 Mo. l. c. 392, pointed out that where two causes of action were improperly blended in one count or were separately stated it was not necessary to in*316struct on both, causes, but tbe instructions may be confined to tbe cause of action which plaintiff conceives bis proofs have sustained, and tbe other may be disregarded or abandoned by tbe plaintiff. Surely tbis was tbe only sensible rule that could be evolved from sucb a state of pleadings and evidence.
Tbe instruction is in these words: ‘ ‘ Tbe court instructs tbe jury that tbe deceased, Albert P. Nimmo, was at tbe time of bis death an employee of tbe defendant and as sucb employee it was the defendant’s legal duty to use reasonable care in furnishing him a reasonably safe place to work, regard being bad to tbe kind and nature of tbe employment and to see that be was not subjected to unnecessary and unreasonable danger without informing or warning him of tbe same, and if you find and believe from tbe evidence that on or about tbe-day of November, 1904, while said deceased was engaged! in bis duties as employee of defendant in placing a load of lumber in a certain caboose of defendant on its spur or switch east of Aurora, Missouri, tbe defendant by its agents and servants negligently backed' a train of construction cars with its locomotive steam engine, operated by its agents and servants, in and upon said spur or switch at a negligently rapid speed and! carelessly and negligently failed to have anyone on or near the rear car further-est from said engine, to regulate tbe speed of said train or to give warning of its approach in case of danger, either to persons, or to tbe engineer in charge of said engine, and negligently failed to give any warning of its approach to said caboose or tbe cars immediately in front of it and negligently shoved said train upon and against said cars in front of said caboose, with sucb violence and force that it drove them violently against said caboose, and while said deceased was so employed and was using reasonable care and without fault or negligence on bis part, said caboose was caused to be negligently driven, knocked *317and violently shoved backward, npon, against and over the deceased, so that the wheel of said caboose caught him between it and the rail of said track, thereby severing his head from the rest of his body, and causing instant death; that the servants and employees running and operating said construction train, knew or by the exercise of reasonable care should have known, that said deceased and others were engaged in working upon said caboose and very likely to be in danger should said caboose be moved without giving said deceased and workmen, warning or notice of same, then your verdict should be for the plaintiff in the sum of five thousand dollars, provided you further find that at the time of the death of said Albert P. Nimmo, he was the husband of Dora A. Nimmo, the plaintiff.”
Nowhere in the instruction was it left to the jury to find that the place where Mr. Nimmo was required to work was not a reasonably safe place, and that defendant’s failure to use reasonable care in providing Nimmo a reasonably safe place was the cause of his death. While the court does say that it is the master’s duty to furnish its servant a reasonably safe place to work, and to see to it that the servant is not subjected to unnecessary and unreasonable danger without warning, no right of plaintiff to recover in this action is predicated or founded upon this statement of the law, and standing alone it does not rise to the dignity of an instruction authorizing a verdict on that ground.
On the other hand, the right to recover was based upon the negligent operation of the train by defendant’s servants, agents and employees, and this being true, it was proper to fix the recovery at five thousand dollars, no more and no less, because the only cause of action submitted to the jury was one falling under section 2864. While the statement as to the master’s duty as to a safe place to work ought not to have been in the instruction it was a correct statement of an abstract proposition of law, which did not prejudice *318the defendant’s rights. By section 865, Revised Statutes 1899, it is provided that “the Supreme Court, or Courts of Appeals shall not reverse the judgment of any court, unless it shall believe that error was committed by such court against the appellant or plaintiff in error, and materially affecting the merits of the action.” Following the admonition of this section this court has again and again refused to reverse judgments on account of errors which in its opinion were not prejudicial to the substantial rights of the appellant. [Foster v. Railroad, 115 Mo. l. c. 181; Bradford v. Floyd, 80 Mo. l. c. 209; Blewett v. Railroad, 72 Mo. 583; Boggess v. Railroad, 118 Mo. l. c. 334; Gardner v. Railroad, 135 Mo. l. c. 100; McGowan v. Ore & Steel Co., 109 Mo. 518; Boettger v. Iron Co., 124 Mo. l. c. 105.]
A more meritorious case has seldom been presented to this court. A reversal of the judgment and remanding of this case is equivalent to a final judgment for defendant, inasmuch as Mrs. Nimmo, the plaintiff, has died since this appeal was perfected; for, while her death did not deprive her two infant children of the judgment, if it should be reversed, they cannot now prosecute the cause further. This court has permitted amendments to save a right from the bar of the Statute of Limitation^, and it seems to us that if ever the true spirit of section 865 should be invoked this is the case, and the dry technical error, if error it can be called, of merely stating that it was and is the master’s duty to furnish his servant a reasonably safe place io work, without predicating any right of recovery thereon, should not be permitted to work a reversal of this judgment, which is so clearly for the right party.
Valliant, C. J., and Lamm, J., concur in these views.